Citation Nr: 1628273	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-06 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety and depression.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide and chemical exposure.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran had honorable active service from May 1962 to October 1965, and from March 1966 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.     

The Board notes that the RO adjudicated the Veteran's service connection claim for an acquired psychiatric disability as one for only depression.  The Veteran has now additionally claimed service connection for PTSD.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for depression, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  

Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issue has been recharacterized accordingly as noted on the title page.

The Board notes that additional evidence has been associated with the claims file following the issuance of the February 2013 Statement of the Case.  However, in an August 2014 statement the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.  He additionally waived the right to a BVA hearing which he had previously requested in this August 2014 statement.  As such, he request for a hearing is considered withdrawn. 

The issues of entitlement to a total disability rating base on individual unemployability (TDIU) and whether new and material evidence has been received to reopen a claim for service connection for sleep apnea have been raised by the record in March statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.   


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability is attributed to service. 

2.  Left ear hearing loss is as likely as not to have had its onset in service or to otherwise be casually related to active service.

3.  The Veteran's prostate cancer had its onset in service or is etiologically related to his active service. 


CONCLUSIONS OF LAW

1.   An acquired psychiatric disability was incurred during active service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

3.  Prostate cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Acquired Psychiatric Disability

Service treatment records reflect that the Veteran was treated for feelings of nervousness in January 1965 and for chronic anxiety in June 1965.  

In a report of medical history completed in conjunction with his June 1965 separation examination the Veteran reported nervous trouble.

Next, post-service evidence reflects continuing psychiatric problems.  The Veteran reports that he has continued to suffer from psychiatric problems since service.  He attributes his psychological issues to in-service events including his responsibilities as a firefighter, service in Korea, and various other service events.  His story has remained consistent throughout the years.  Following service, the Veteran has been diagnosed with anxiety, depression and PTSD by private treating practitioners.  The Veteran has undergone two VA examinations in March 2010 and August 2015 in which the VA examiners opined that the Veteran did not have a psychiatric diagnosis.  

Although there appears to be a conflict as to whether the Veteran is or is not diagnosed with a psychiatric disability, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied. As such, the evidence demonstrates the existence of a current acquired psychiatric disability. 

Further, supporting his claim is an October 2010 private treating doctor opinion that notes that the Veteran's psychiatric and psychological problems are related to his duties in the military.  The private treating doctor opined that the Veteran has anxiety and depression as a result of recurring thoughts regarding the people that he cared for during his military career. 

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current acquired psychiatric disability and his service.  As all elements of service connection have been satisfied, service connection for an acquired psychiatric disability is granted.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.  § 3.303(d) (2015).  The nature and extent of the disorder is not before the Board at this time.  

The Board notes that in addition to anxiety and depression, the Veteran has been diagnosed with a multitude of psychiatric disorders, including PTSD by some private practitioners.  The Board notes that mental disorders (other than eating disorders) are evaluated under the same rating criteria and VA is precluded from evaluating the same disability under various diagnoses.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2015).  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

In this regard, it is important for the appellant to understand that any other psychiatric diagnosis would be evaluated the same as the current disability cited above (anxiety and depression).  Therefore, as service connection for an acquired psychiatric disability has been granted, the Veteran's claim for any other psychiatric disability is rendered moot.

Left Ear Hearing Loss

The Veteran asserts that his left ear hearing loss is the result of noise exposure in service.  The Board notes that the Veteran has already been service-connected for tinnitus and right ear hearing loss based on in-service noise exposure and a positive nexus opinion provided by a January 2011 VA examiner.  As such, in-service acoustic trauma is conceded.

The Veteran's service treatment records show normal hearing in his left ear upon separation from active duty service.  Post-service medical records document complaints of left ear hearing loss.  A January 2011 VA examiner noted that it was as least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure. 

Although it appears that earlier treatment record did not note hearing loss in the left ear for VA purposes, treatment records submitted during the appeal period do reflect hearing loss pursuant to 38 C.F.R. § 3.385 (2015).  See July 2013 private audiological treatment.  As noted above, so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In light of the Veteran's conceded noise exposure in service, and the fact that the Veteran has already been awarded service-connection for tinnitus and right ear hearing loss based on in-service noise exposure, the positive January 2011 medical opinion, and a current diagnosis, the Veteran will be granted the benefit of the doubt.  The claim for left ear hearing loss is granted. 

Prostate Cancer

In-service treatment records do not note treatment for a prostate disability.  Post-service records reflect that the Veteran was diagnosed with prostate cancer in December 2006.  

The Veteran alleges that he has prostate cancer as a result exposure to herbicides and various other chemicals in service. 

The Board has considered the multiple consistent statements submitted by the Veteran alleging exposure to dangerous chemicals, agents and materials, and residue from his in-service occupational duties as a firefighter and crew chief and driver.  The Board finds the Veteran's allegations reasonable, based on a review of the personnel records. 38 U.S.C.A. § 1154(a) (West 2014).  The specific exposure(s) (chemicals or other toxic elements) the Veteran was subjected to is unclear.  Moreover, the Board notes that an August 1965 service treatment record does confirm that the Veteran was treated for burns to his face, forehead, and left side of the neck from an exploding tar pot. 

The record includes a May 2016 evaluation from a private treating physician. After reviewing the Veteran's complete claims file, and noting that she is a board certified and residency trained occupational/environmental physician, she opined that it was at least as likely as not that the Veteran's prostate cancer was caused by his exposure to toxicants while serving as a firefighter and driver during active military service.  Significant rationale was provided for her opinion in a detailed report.  There is no VA opinion of record. 

Based on this evidence the Board concludes that a grant of service connection for prostate cancer is warranted.  The Board recognizes that the Veteran has alleged exposure to herbicides, while serving in Korea.  Prostate cancer caused by herbicide exposure is presumptively related to service under 38 C.F.R. § 3.309(e) (2015).  As the Board is granting service connection based on his exposure to other toxicants, as considered by the May 2016 private physician, the Board does not go into an analysis as to whether the Veteran was or was not exposed to herbicides.  The evidence of record and inquiries made on behalf of the Veteran to verify his exposure to herbicides have not returned positive findings.  Nevertheless, as the Board concedes the Veteran was exposed to some sort of chemical as a result of his in-service military occupational specialty and a May 2016 private physician has linked his prostate cancer to this exposure, service connection is granted.  Further discussion is simply not warranted.


ORDER

Service connection for an acquired psychiatric disability is granted. 

Service connection for left ear hearing loss is granted.

Service connection for prostate cancer, to include as secondary to chemical exposure, is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


